 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Owens Dunson
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                             Case No. 2:13-cr-00060-APG-VCF
10
                    Plaintiff,                                STIPULATION TO CONTINUE
11                                                              REVOCATION HEARING
            v.
                                                                    (Second Request)
12
     OWENS DUNSON,
13
                    Defendant.
14
15
            IT IS HEREBY STIPULATED AND AGREED between United States Attorney Dayle
16
     Elieson and Assistant United States Attorney Daniel J. Cowhig, counsel for the United States
17
     of America, and Federal Public Defender Rene L. Valladares and Assistant Federal Public
18
     Defender Sylvia A. Irvin, counsel for the Defendant Owens Dunson, that the Revocation
19
     Hearing currently scheduled on December 21, 2018, at 11:00 a.m., be vacated and continued to
20
     January 25, 2018, at 11:30 a.m..
21
            This Stipulation is entered into for the following reasons:
22
            1.      A Petition alleging Mr. Dunson violated his conditions of supervised release
23
     was filed under seal before this Court.
24
            2.      On November 30, 2018, Mr. Dunson had his initial appearance on that Petition
25
     the Court ordered he be detained. ECF No. 94.
26
 1          3.      As the Court is aware, an Addendum to the Petition was filed alleging additional
 2   and, thus far, uncharged violations. Defense counsel asks the Court for more time to prepare
 3   for the hearing, to prepare any defenses that Mr. Dunson may have, and to continue negotiations
 4   with the Government.
 5          4.      The parties agree to the continuance.
 6          5.      Defense counsel has consulted with Mr. Dunson and he agrees to the
 7   continuance.
 8          This is the second request for a continuance of the revocation hearing.
 9          DATED this 18th day of December, 2018.
10
11    RENE L. VALLADARES                             DAYLE ELIESON
      Federal Public Defender                        United States Attorney
12
13    By /s/ Sylvia A. Irvin                         By /s/ Daniel J. Cowhig
14    SYLVIA A. IRVIN                                DANIEL J. COWHIG
      Assistant Federal Public Defender              Assistant United States Attorney
15    Attorney for Defendant Owens Dunson

16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00060-APG-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     OWENS DUNSON,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Monday, December 21, 2018 at 11:00 a.m., be vacated and continued to January 25, 2019, at

12   the hour of 11:30 a.m.; or to a time and date convenient to the Court.

13          DATED this 20th
                       ___ day of December, 2018.

14
15
                                                  UNITED STATES DISTRICT COURT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
